Citation Nr: 1203404	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty in the Army from January 1967 to January 1970, and in the Air Force from February 1991 to April 1991. The Veteran also had reserve service, and reports an (unverified) interval of activation some time between September 11, 2001, and December 2001. 

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2008 submission the Veteran informed of being called up to a period of active duty following September 11, 2001, with an examination afforded him in November 2001, just before his discharge from that period of active duty.  The evidentiary record does not otherwise reflect that the Veteran had a period of active duty following September 11, 2001, and the RO failed to recognize such an active duty period, including in its August 2007 appealed rating action or in a January 2008 Statement of the Case (SOC). Remand is in order for the RO to obtain verification and service dates for this period of active service over some interval between September 11, 2011 and December 2001. 

The claims file does contain a hearing test dated from November 2001 with one slightly elevated reading of 25 decibels at 4000 hertz in the left ear. 

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In a March 2011 submitted statement the Veteran asserts that while in the reserves between 1989 and 1994 he performed security duty on a tarmac where aircraft were worked on and started, with noise exposure at that time which he associated with current hearing loss. Also in that March 2011 statement, the Veteran asserts that he was between 1989 and 1994 in the reserves with an artillery unit associated with a multiple launch rocket system (MLRS), and that he was then a cook with that artillery unit in the reserves, and was also exposed to noise at that time.  

Further efforts should be made to obtain records of the Veteran's reserve service, including periods of Active Duty for Training (ACDUTRA) as well as Inactive Duty for Training (INACDUTRA), and any records of reserves duties. 

In the March 2011 submitted statement the Veteran also asserted that when he was released from his period of active duty following September 11, 2001, he was given an examination and he was then informed that he had both hearing loss and high blood pressure. The claims file contains a record of the above-noted audiometric test from November 2001, as well as a service examination in November 2001. However, this service examination provides a blood pressure reading of 132/84, and provides no explicit statement of hearing loss beyond recorded readings upon the hearing test with its slightly elevated reading at 4000 hertz in the left ear. 

The Veteran further asserted that he was first aware of his high blood pressure when he experienced abnormal sensation while on a weekend drill in Plant City, Florida, and he was then taken to the hospital by the unit medic. He asserted that from the hospital he was seen by his primary doctor who put him on blood pressure medicine. 

Obtained official records do reflect that the Veteran was on a weekend INACDUTRA training on May 17, 1997, when he had chest pains and was taken to Baptist Hospital, when blood pressure readings were obtained as follows: 151/94 at 9:38 a.m., 120/85 at 12:24 p.m., 124/80 at 12:25 p.m., and 124/77 at 12:40 p.m..  However, a cardiac evaluation was found to be within normal limits.  

It is notable that hypertension may not be service connected based on a manifestation during INACDUTRA. ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(c)(3) (2011). Presumptive periods for service connection claims do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991). Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106, 1110, 1131. (West 2002 & Supp. 2011).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

If a period of active duty following September 11, 2001, is verified, then service connection may potentially be warranted for left ear hearing loss, and a hearing loss examination would be warranted to address the question. 38 C.F.R. § 3.159(c)(4); McLendon; Hensley. 

At this juncture, it does not appear that there is sufficient credible indication of a link between service and hypertension to warrant an examination addressing that issue. McLendon. Service connection for hypertension may not be established based on an isolated blood pressure reading occurring during an interval of INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106, 1110, 1131. Further, the Veteran's report of medical history in November 2001 notes that he is taking Accupril, an antihypertensive medication. Thus, it appears likely that the Veteran was diagnosed and treated for hypertension prior to November 2001. Any available records from the Veteran's family physician when the Veteran reportedly was first treated for hypertension following his chest pain incident on May 17, 1997, should be sought for association with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the Veteran and afford him the opportunity to submit additional evidence or argument in furtherance of his claims. Specifically, ask him to provide any documentation he may have concerning his intervals of ACDUTRA and INACDUTRA, and his interval of service activation following September 11, 2001. Also ask him to supply any records of treatment for hypertension by his family physician following the episode of chest pain during INACDUTRA in May 1997. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. With the Veteran's authorization and assistance, as appropriate, obtain and associated with the claims file any additional records of VA or private treatment, to include records of treatment for hypertension by the Veteran's family physician in May 1997 or thereafter. 

3. From appropriate official sources, obtain records of the Veteran's reported activation for some interval between September 11, 2001, and December 2001. Also obtain records of intervals of ACDUTRA and INACDUTRA, and any records of reserves duties. 

4. Thereafter, if a period of activation to active service for some interval between September 11, 2001, and December 2001 is verified, afford the Veteran an audiology examination to address the nature and etiology of any current hearing loss, to be informed by current audiology findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following: 

a. The examiner should specifically note that the Veteran was provided audiometric testing in November 2001 at the terminus of a brief interval of active service, with readings contained within one of the Veteran's pink health records folders contained within the claims file. This audiometric test is notable for a single elevated reading in the 500 to 4000 hertz range, specifically a 25 decibel reading at 4000 hertz in the left ear. 

b. The examiner should obtain a statement from the Veteran regarding lay-perceived onset and etiology of his claimed hearing loss. The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. If the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or by submitted statements or based on the Veteran's assertions upon examination, in combination with examination findings. If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed hearing loss, to the extent lay statements may support the facts asserted for medical purposes. 

c. The examiner should then provide a new opinion responsive to the following question separately for each ear: (1) For any current hearing loss in that ear, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the hearing loss, was first manifested in service, or is otherwise causally related to service, OR, in the alternative, is any such relationship between service and current hearing loss in that ear unlikely (i.e., less than a 50-50 probability)? 

d. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5. Thereafter, and following any other indicated development, readjudicate the remanded claims de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


